Appeal from judgment, Supreme Court, New York County, entered July 6, 1976, which dismissed the petition seeking to annul a determination of respondent that she is ineligible for *533continued occupancy in a public housing project, is deemed withdrawn, without costs, on condition that the parties, as indicated on the argument, stipulate in writing and file a copy with the clerk of this court, within 30 days from the entry of the order hereon, that petitioner arrange to pay $958.50 to respondent as a condition to withdrawal of the administrative determination terminating her occupancy and permitting her continued occupancy. In the event of failure of the parties to so stipulate, the judgment will be affirmed, without costs. On argument respondent made the laudable offer to continue appellant’s occupancy if she would arrange to pay the deficiency in rent calculated on her allegedly concealed income. At the time, appellant’s counsel was not authorized to accept; but, if appellant does so in a reasonable period, which we have fixed at 30 days, by making arrangements, satisfactory to respondent, to pay the deficiency of $958.50, the respondent will be, in effect, withdrawing the determination that is the subject of this article 78 proceeding and consenting to appellant’s continuation in occupancy. The court would deem such a stipulation between the parties to be a mutual consent to the withdrawal of the appeal. The court has examined into the merits of this appeal, and in the event no stipulation, as herein provided, is executed, the judgment is affirmed on the merits. Concur—Stevens, P. J., Lupiano, Birns, Capozzoli and Markewich, JJ.